260 U.S. 682 (1923)
LEIGH ELLIS & COMPANY
v.
DAVIS, AS AGENT, & c.
No. 246.
Supreme Court of United States.
Argued January 18, 19, 1923.
Decided January 29, 1923.
ERROR TO THE CIRCUIT COURT OF APPEALS FOR THE FIFTH CIRCUIT.
*683 Mr. Edgar Watkins for plaintiff in error.
Mr. Walter T. Colquitt, with whom Mr. Morris Brandon, Mr. John A. Hynds and Mr. A.A. McLaughlin were on the brief, for defendant in error.
*687 MR. JUSTICE HOLMES delivered the opinion of the Court.
This is a suit upon two bills of lading for failure to deliver the full amount of cotton covered by them. The plaintiffs allege that they purchased the bills at a rate determined by the number of pounds specified in the bills but that on delivery it turned out that the weight of one hundred bales covered by one of the bills was 15,312 *688 pounds short, and that of two hundred bales covered by the other was 11,527 pounds short. The two hundred bales were delivered to the carrier on March 25, 1918, and the one hundred on March 26, 1918, when the railroads were under federal control. A claim for this loss was made to the Atlanta, Birmingham & Atlantic Railroad, the road over which the cotton was sent, on April 25, 1918, and denied by the Road on July 28, 1919. This suit was begun on January 29, 1921, more than two years and a day after the short delivery. The bills of lading which were in the same general form provided that "suits for loss, damage or delay shall be instituted only within two years and one day after delivery of the property, or in case of failure to make delivery, then within two years and one day after a reasonable time for delivery has elapsed." They also stated the weight "subject to correction." The District Court after careful consideration dismissed the petition upon demurrer, on the ground that the suit was too late under the quoted words of the contract, and also on the merits. 274 Fed. 443. The Circuit Court of Appeals affirmed the judgment, adopting the opinion below as to the time within which the suit must be brought. 276 Fed. 400.
We find it unnecessary to consider other defences besides the contract limitation, as we agree with the Courts below that that disposes of the case. The main objection urged is that the contract is overridden by § 206 (a) of the Transportation Act, February 28, 1920, c. 91, 41 Stat. 456, 461, giving actions in cases like this against an agent designated by the President, and providing that they may be brought within the periods of limitation now prescribed by state or federal statutes, but not later than two years from the date of the passage of the act. The contention is supported with some ingenuity but we think it enough to observe that the general purpose was to limit not to extend rights of action and that we *689 cannot suppose that it was intended to invalidate existing contracts good when made. New York Central R.R. Co. v. Lazarus, 278 Fed. 900; William F. Mosser Co. v. Payne (W. Va.), 114 S.E. 365; Northern Milling Co. v. Davis (Wisc.), 190 N.W. 351. In our opinion this contract was good when made. The time allowed was reasonable. Missouri, Kansas & Texas Ry. Co. v. Harriman, 227 U.S. 657, 672. Texas & Pacific Ry. Co. v. Leatherwood, 250 U.S. 478, 481. We agree with the District Court that Decker & Sons v. Director General, 55 I.C.C. 453, should not be understood or allowed to contravene our conclusion, upon the facts here. The statutes of the States where the goods were shipped and the suit was brought do not affect the contract, and the reasonableness of the limitation is a matter of law, Missouri, Kansas & Texas Ry. Co. v. Harriman, 227 U.S. 657, 672, so that the bringing of a previous suit, alleged in the declaration, does not save the case. Riddlesbarger v. Hartford Insurance Co., 7 Wall. 386.
The only other argument that seems to us to need notice is that the claim is not within the words of the limitation. But it is of the kind that the clause "suits for loss, damage or delay" manifestly intended to limit and we see no reason why it should not be included under the head of loss.
Judgment affirmed.